            Case 3:20-cv-01547-IM     Document 22      Filed 03/04/21     Page 1 of 15




D. Michael Reilly, admitted pro hac vice
reillym@lanepowell.com
LANE POWELL PC
PO Box 91302
Seattle, Washington 98111-9402
Telephone: 206.223.7000
Facsimile: 206.223.7107

Hans N. Huggler, OSB No. 144993
hugglerh@lanepowell.com
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501-5148
Telephone: 907.277.9511
Facsimile: 907.276.2631

Attorneys for Defendant Life Insurance
Company of North America




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

NATHAN DYKMAN,                                     Case No. 3:20-cv-01547-IM

                                  Plaintiff,       DEFENDANT’S
                                                   OPPOSITION AND CROSS MOTION
          v.                                       FOR JUDGMENT ON THE RECORD

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

                                Defendant.


                                     I. INTRODUCTION
         This is a long-term disability benefits case governed by the Employee Retirement Income

Security Act of 1974 (“ERISA”). Plaintiff Nathan Dykman, a software engineer who worked for

Providence, asserts he was wrongfully denied long-term disability benefits by defendant Life

Insurance Company of North America (“LINA”) and that he is disabled by a combination of visual

limitations and fatigue arising from long-present Multiple Sclerosis. But LINA’s determination

PAGE 1 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                     LANE POWELL LLC
                                                                      1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                   ANCHORAGE, ALASKA 99501-5148
                                                                    907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM         Document 22      Filed 03/04/21      Page 2 of 15




was correct—Dykman failed to establish that he was functionally limited and unable to work

throughout the six-month “elimination period” of September 8, 2018, through March 7, 2019,

during which he was required to meet all eligibility criteria before benefits would be paid. As a

result, Dykman was not eligible for benefits, LINA correctly determined the same, and the Court

should deny his motion and enter judgment for LINA.

                                II. RELEVANT PLAN PROVISIONS
         Dykman was a participant in the Group Long Term Disability plan offered by Providence

St. Joseph in benefits Class 12 (the “Plan”), insured and administered by LINA under a group

policy that set out the Plan’s substantive terms for receiving long-term disability benefits (“the

Policy”). (AR 45-165.) At issue is whether Dykman has proven by a preponderance of the

evidence that he was disabled under the Policy’s “Regular Occupation” standard as of

September 8, 2018, and continuing through March 7, 2019. That standard requires that a claimant

be “unable to perform the material duties of his or her Regular Occupation; and unable to earn

80% or more of his or her Indexed Earnings from working in his or her Regular Occupation.”

(AR 84.)

         The Policy defined “Regular Occupation” as:

                   Regular Occupation

                   The occupation the Employee routinely performs at the time the
                   Disability begins. In evaluating the Disability, the Insurance
                   Company will consider the duties of the occupation as it is normally
                   performed in the general labor market in the national economy. It is
                   not work tasks that are performed for a specific employer or at a
                   specific location.
(AR 156.) Before Dykman was eligible to receive benefits, however, he was required to show that

he met the disability standard throughout a 180-day “elimination period.” (AR 84, 142.) Dykman

has not done so and the Court should deny his motion and enter judgment for LINA.




PAGE 2 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                          LANE POWELL LLC
                                                                           1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                        ANCHORAGE, ALASKA 99501-5148
                                                                         907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM          Document 22       Filed 03/04/21      Page 3 of 15




                                         III. CLAIM HISTORY

A.       Dykman Applies for Disability Benefits.
         Nathan Dykman is a software engineer who was employed by Providence. He stopped

working on September 8, 2018, and in January 2019, applied for long-term disability benefits.

(AR 5101.) In a letter dated January 3, 2019, Dykman’s treating neurologist Dr. Kyle Smoot

described his condition to LINA, reporting:

                   Mr. Dykman is under my care for the treatment of Multiple
                   Sclerosis. I last evaluated him on 12/26/2018. He has been having
                   vision difficulties - dry eyes resulting in difficulty focusing. He has
                   not been able to work since September, secondary to difficulty
                   reading the computer screen - develops blurriness which can cause
                   diplopia. No changes in medication although Verapamil was
                   increased (vision did worsen). Has returned to the original dose with
                   no improvement in his vision. Feels like he has one good hour in the
                   morning. Then if he continues to look at a computer, he will develop
                   headaches.

                   ****

                   He cannot and should not do any work that requires the use of his
                   vision at this time, as this worsens his symptoms and can cause
                   safety issues for himself and others. There is no return to work plan
                   at this time, other than a referral for further evaluation and
                   consultation.
(AR 5033.) Dr. Smoot’s colleague, Dr. Romba, reiterated visual impairment from dry eyes as the

disabling condition on a LINA Physical Ability Assessment form and did not otherwise report any

limitations for Dykman.         (AR 5031-32.)      In response to a follow-up inquiry from LINA,

Dr. Smoot’s office confirmed that “a rare eye problem which causes significant dry eyes, blurred

vision, eye fatigue and intermittent blindness * * * is the primary reason he is unable to continue

working” and that he “experiences ongoing significant physical and cognitive fatigue, despite a

normal physical exam, which is a very common symptom of Multiple Sclerosis.” (AR 4864.)

         In support of his application Dykman submitted treatment records from his

ophthalmologist, Dr. Sonal Dave, which documented a diagnosis of dry eye syndrome and a

history of treatment with punctal plugs (devices that block tear duct drainage to increase moisture

to the eyes) spanning 2017 and 2018. (AR 5037-78.) The last plug was put in on September 11,


PAGE 3 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                            LANE POWELL LLC
                                                                             1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                          ANCHORAGE, ALASKA 99501-5148
                                                                           907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM         Document 22      Filed 03/04/21      Page 4 of 15




2018, after which Dr. Dave documented that Dykman reported both eyes feeling “goopy and dry”

and that he had stopped work. (AR 5045.) Under Dr. Dave’s treatment Dykman’s condition was

“improving” by early January. (AR 5073.)

         Dykman also submitted records from Dr. Melanie Doak, an internist, documenting similar

reports. At a December 27, 2018, visit, Dr. Doak recorded that Dykman was on disability because

he could not sit in front of a computer and that his physicians were considering whether a recent

medication change was the source of his symptoms. (AR 3302-3315.)

         Dykman also submitted psychiatric records.            (AR 1298-1310.)        His psychiatrist,

Dr. Zarling, reported that “in general Mr. Dykman is able to perform the cognitive and

instrumental tasks of his job, but his experience of physical fatigue and lack of stamina, combined

with eye discomfort impairs his ability to sustain effort on computer screens. He requires help

coping with work/financial implications of his limitations.” (AR 1303.) Dr. Zarling opined that

“Mr. Dykman is not disabled on the basis of mental health issues, but has a depression currently

complicating coping with combined health-related concerns and work-related problems.”

(AR 1302.)

B.       Two Independent Doctors Who Analyzed Dykman’s Submissions Opined That They
         Did Not Support Functional Limitations Precluding Him From Working.

         1.        Independent Neurologist Dr. Lawrence Teitel Opines that Dykman’s Submissions
                   Did Not Establish Work Restrictions.

         To evaluate Dykman’s claim, LINA carefully considered the medical evidence to identify

appropriate specialists who could opine on Dykman’s condition. (AR 5556-61.) LINA obtained

the independent opinion of a neurologist, Dr. Laurence Teitel. (AR 1311.) Dr. Teitel reviewed

the medical records submitted and disagreed that Dykman was functionally limited. He stated:

                   I have reviewed and conducted a separate analysis of the issue or
                   issues upon which there is disagreement and I conclude Dr. Smoot’s
                   opinion, Dr. Dave’s opinion and Dr. Doak’s opinion are not well
                   supported by medically acceptable clinical or laboratory diagnostic
                   techniques and are inconsistent with the other substantial evidence
                   in the claim file because: 1 - Dr. Smoot documents Mr. Dykman has
                   intact ocular motility, visual fields as well as normal extremity
                   strength, cerebellar coordination, gait and cognition; 2 - Dr. Dave,
                   while documenting Mr. Dykman has varying degrees of
PAGE 4 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                          LANE POWELL LLC
                                                                           1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                        ANCHORAGE, ALASKA 99501-5148
                                                                         907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM         Document 22        Filed 03/04/21     Page 5 of 15




                   conjunctival injection and corneal exam, on multiple occasions he
                   documents Mr. Dykman has intact central visual acuity at near and
                   distance and specifically notes the dry eyes condition does not affect
                   distance or near vision.
(AR 1312.) Dr. Teitel concluded that Dykman was not functionally limited. (Id.)

         2.        Independent Ophthalmologist Dr. Houman Vosoghi Opines that Dykman’s
                   Submission Did Not Establish Work Restrictions.

         LINA also obtained the opinion of ophthalmologist Dr. Houman Vosoghi. (AR 4353.)

Dr. Vosoghi found that the record supported a diagnosis of optic neuritis related to MS and

bilateral dry eye syndrome, but that neither condition supported work limitations. (AR 4354.)

Dr. Vosoghi noted that Dykman’s medical records showed:

                   no current visual findings such as optic nerve involvement, and has
                   no established visual field loss, visual acuity loss to the extent to
                   impact functioning. The claimant has normal intra-ocular pressures,
                   no fundoscopy abnormality and only dry eye symptoms which can
                   be managed with the current treatment plan. I acknowledge, MS can
                   result in flare-ups involving vision with symptoms of diplopia,
                   blurred vision, loss of vision, however, the claimant does not present
                   with current flare-up and associated visual deficits.
(AR 4354.) Dr. Vosoghi concluded that on the conditions in evidence no work restrictions were

necessary. (Id.) In light of two specialist physician opinions finding no work restrictions, LINA

denied Dykman’s claim on April 5, 2019. (AR 4356.)

C.       Dykman Appeals LINA’s Claims Decision.
         On October 1, 2019, Dykman appealed LINA’s decision. (AR 176-614.) Along with a

variety of medical literature, Dykman’s submission included records from his primary care

physicians spanning from February 2011 to July 2019. They showed Dykman received care for

sinus symptoms, skin ailments, and consulted his doctor regarding psychiatric medications.

(AR 219-231.) The records also documented sinus issues, sleep apnea, and neurological issues

related to his MS. (AR 326-419.) Dykman submitted a statement asserting his inability to work

due to “Multiple Sclerosis related fatigue and cognitive problems” and that he could not use a

computer for more than an hour without developing blurry vision. (AR 422.) His mother

submitted a letter documenting her observations of his condition. (AR 420.) On October 2, 2019,

PAGE 5 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                           LANE POWELL LLC
                                                                            1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                         ANCHORAGE, ALASKA 99501-5148
                                                                          907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM         Document 22       Filed 03/04/21      Page 6 of 15




Dykman submitted a letter from neurologist Dr. Smoot recounting Dykman’s history of treatment

and symptoms of multiple sclerosis. (AR 4609.) And on November 1, 2019, Dykman submitted

a supporting letter from Dr. Dave. (AR 3972.)

         On November 6, 2019, Dykman submitted additional records from Dr. Smoot. (AR 3973.)

They showed that on March 26, 2019, Dykman saw Dr. Smoot “to discuss long-term disability”

due to blurry vision and persistent fatigue. (AR 3976.) Dr. Smoot reported Dykman had relapsing-

remitting MS but that “[o]verall, he is doing well on Tecfidera with no suggestion of a relapse.

However, he continues to have intermittent visual issues which impair his ability to use a

computer.” (AR 3980.) Dr. Smoot also noted Dykman suffered from depression, anxiety, and

“intractable fatigue” and was unable to complete a sleep study. (Id.) In August 2019, Dr. Smoot

reported Dykman was diagnosed with “dry eyes” at OHSU’s Casey Eye Institute (these records

were not submitted by Dykman). (AR 3984.) Dykman reported continued fatigue, allergies, and

stress related to his disability claim. Dykman reported that the scleral lens (a type of contact lens

that creates a tear-filled space between lens and cornea) was helping him and that he was “able to

use the computer some.” (Id.)

         Finally on November 7, 2019, Dykman submitted results of a brain MRI taken in June that

showed “[r]edemonstration of multiple white matter lesions compatible with demyelinating

disease” without “new or enhancing lesion[s] compared to prior scan on 5/13/17” and “[s]table

focal lesion in the canalicular segment of the left optic nerve suggesting sequela of demyelinating

plaque.” (AR 3994.)

D.       On Appeal, an Independent Board-Certified Neurologist Who Analyzed Dykman’s
         Submissions Opined They Did Not Support Functional Limitations Precluding Him
         From Working.
         To assess Dykman’s appeal, LINA obtained the opinion of independent board-certified

neurologist Dr. Suja Johnkutty. (AR 4004-09.) Dr. Johnkutty first considered Dykman’s reported

vision problems, stating:

                   Claimant has multifactorial causes for blurriness of his vision. In
                   regards to the MS he does have evidence of a stable focal lesion in
                   the canalicular segment of the left optic nerve suggesting sequela of
PAGE 6 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                           LANE POWELL LLC
                                                                            1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                         ANCHORAGE, ALASKA 99501-5148
                                                                          907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM          Document 22        Filed 03/04/21      Page 7 of 15




                   demyelinating plaque in 6/2019. He also has dry eyes as diagnosed
                   by Dr. Dave and according to the records have been improving.
                   Dr. Smoot’s exam does not show any afferent pupillary defect to
                   show an abnormality of the optic nerve. In addition, Dr. Dave’s
                   notes do not mention optic neuropathy either. Dr. Dave the
                   ophthalmologist noted his vision causes him to be unable to read the
                   computer which he attributes to the dysfunction in the lacrimal
                   gland. On 8/8/19 as per neurology notes he saw the ophthalmologist
                   who diagnosed him with ‘dry eyes’ at Casey Eye. On 8/8/19 visit
                   he stated visual symptoms were slightly helped with eye treatment
                   and he stated he was able to use the computer and some of his vision
                   has improved. So therefore, there are no restrictions or limitations
                   for vision.
(AR 4007-08.) Dr. Johnkutty specifically considered Dykman’s June 2019 MRI, noting:

                   On 6/23/2019 his MRI of the brain showed redemonstration of
                   multiple white matter lesions compatible with demyelinating
                   disease. There is no new or enhancing lesion compared to prior scan
                   on 5/13/2017. Stable focal lesion in the canalicular segment of the
                   left optic nerve suggesting sequela of demyelinating plaque. This
                   indicates that multiple sclerosis has been stable since 2017.
(AR 4008.) Dr. Johnkutty also considered Dykman’s reported fatigue, stating that:

                   His persistent fatigue is complicated by multifactorial factors:
                   depression, anxiety, untreated sleep apnea and multiple sclerosis.
                   One factor that is contributing is the obstructive sleep apnea and the
                   anxiety untreated as the claimant is not able to use the CPAP
                   machine. In addition, his anxiety is limiting his ability to undergo
                   the proper testing as well. Dr. Schute in 1/2014 stated he does have
                   daytime sleepiness but he does not nap. As part of his work-up with
                   Dr. Ramseyer he was not able to complete a sleep study secondary
                   to anxiety. He is on medications as well that may contribute to
                   fatigue including Effexor, Wellbutrin, Buspar and Ativan 1mg three
                   times as needed for the anxiety. He was noted in the last 2 weeks
                   prior to 8/8/19 to have more fatigue, and stress of applying for long-
                   term disability. In addition, his psychiatrist retired. His primary care
                   doctor has agreed to manage his medications, and claimant is
                   looking into counseling. He does report some cognitive issues
                   however, no neuropsychological testing was noted on record.
(AR 4008.) She concluded:

                   Given there are no limiting complaints of the optic nerve, no
                   objective complaints on neurological exam for an APD (afferent
                   pupillary defect) there are no restrictions or limitations from a
                   neurological point of view.

                   Given the multiple causes of fatigue and that the MFIS -Modified
                   Fatigue Impact Scale score he had no fatigue on 12/26/18 as per
                   Dr. Smoot the records do not support restrictions or limitations from
                   a neurological perspective. His MRI scans were stable without
PAGE 7 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                             LANE POWELL LLC
                                                                              1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                           ANCHORAGE, ALASKA 99501-5148
                                                                            907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM        Document 22      Filed 03/04/21    Page 8 of 15




                   worsening disease burden either. He was not documented to take
                   naps during the day between activities based on the documentation
                   as well.
(AR 4008.)

         On December 10, 2019, LINA wrote to Dykman, notifying him that based on its review it

would uphold its prior decision, providing the Johnkutty opinion, and requesting his response.

(AR 4000.)

         On January 16, 2019, Dykman submitted his response, with voluminous records largely

duplicating his prior submissions.         (AR 2300-3089.)     Dr. Johnkutty reviewed Dykman’s

submissions and issued an addendum opinion on January 28, 2020. (AR 5546.) Dr. Johnkutty

noted the limited new records Dykman submitted, but did not change her opinion that Dykman

was functionally limited by his neurological conditions. (AR 5548.) LINA again notified Dykman

of its decision and requested his response.

         Dykman submitted a response on February 28, 2020, which included a supplemental chart

note from Dr. Smoot for December 26, 2019.            (AR 1313-1338.) Dr. Smoot noted “slight”

improvement in vision, no suggestion of an MS relapse, and attributed Dykman’s fatigue to a

combination of MS, “untreated” sleep apnea, and depression. (AR 1343.) Dr. Smoot noted that

Dykman’s “[c]ontacts are providing some benefit, can use the computer more often, but it still

limits him. Next appointment is scheduled for January. No diplopia.” (AR 1344.)

         On March 9, 2020, Dr. Johnkutty reviewed Dykman’s additional submissions and issued

an opinion addendum. (AR 4168.) She noted Dr. Smoot’s records did not include Dykman’s

visual symptoms in his “active problem list,” that Dykman’s June MRI was stable, that Dykman’s

contacts were providing some benefit, and that Dykman’s neurological exam of the eyes was

nonfocal. (AR 4169-70.) She concluded that “based on all of the medical evidence provided,

there is no support from a neurological perspective that the claimant is functionally limited from

9/8/18 and continuing. Given there are improvements in terms of his vision, no objective

complaints on neurological exam for an APD (afferent pupillary defect) there are no restrictions



PAGE 8 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                       LANE POWELL LLC
                                                                        1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                     ANCHORAGE, ALASKA 99501-5148
                                                                      907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
            Case 3:20-cv-01547-IM         Document 22      Filed 03/04/21     Page 9 of 15




or limitations from a neurological point of view.” (AR 4170.) Considering that opinion, LINA

again conveyed its determination and requested comment. (AR 4197.)

         Dykman submitted a response on April 9, 2020, enclosing a letter from Dr. Smoot.

(AR 4173-96.)           Dr. Smoot stated that “[d]isabling symptoms that initially involved vision

difficulties resulting in blurriness, occasional diplopia, difficulty focusing, and difficulty reading

a computer screen now also include fatigue and cognitive dysfunction. In addition, Mr. Dykman

continues to experience intermittent weakness, dizziness/vertigo, sensory disturbances of the lower

extremities, extension tremors, and dry eyes, all of which contribute to his disability.” (AR 4196.)

Dr. Smoot asserted that “[a]t present, Mr. Dykman is primarily disabled by his MS symptoms of

fatigue and cognitive dysfunction, both of which are constant, ongoing, and disabling.”

(AR 4196.)

         Dr. Johnkutty reviewed Dr. Smoot’s letter and issued an opinion addendum on April 30,

2020, maintaining her prior opinion, noting no new medical records accompanied the letter.

(AR 5550.) LINA notified Dykman of its intention to deny the claim and requested a response.

(AR 3812.) Dykman responded on May 21, 2020, (AR 3793) but submitted no new medical

evidence. LINA issued its final appeal determination on May 22, 2020, and this suit followed.

(AR 3806.)

                                       IV. LEGAL STANDARD
         The issue in this ERISA benefits case is straightforward: Was LINA’s determination that

Dykman did not establish he was “disabled” under the Policy as of September 8, 2018, and

continuing correct? See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006)

(on de novo review, “[t]he court simply proceeds to evaluate whether the plan administrator

correctly or incorrectly denied benefits * * *.”).

         Dykman has the burden of proving his entitlement to benefits based on the record before

LINA at the time of its final administrative determination. See Muniz v. Amec Constr. Mgmt.,

623 F.3d 1290, 1294 (9th Cir. 2010). ERISA claims reviewed de novo are tried on the record

pursuant to Federal Rule of Civil Procedure 52. See Rabbat v. Standard Ins. Co., 894 F. Supp. 2d
PAGE 9 – DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                         LANE POWELL LLC
                                                                          1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                       ANCHORAGE, ALASKA 99501-5148
                                                                        907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM          Document 22        Filed 03/04/21     Page 10 of 15




1311, 1314 (D. Or. 2012) (“a trial on the administrative record, which permits the court to make

factual findings, evaluate credibility, and weigh evidence, appears to be the appropriate proceeding

to resolve the dispute.”) (citations omitted). The Court should conclude Dykman has not met his

burden, he did not qualify for benefits as of September 8, 2018, and continuing, and LINA

correctly denied benefits as required by the Policy.

                                            V. ARGUMENT

A.       Although Dykman Asserted Disabling Visual Impairment in the Elimination Period,
         the Record Does Not Prove His Inability to Perform His Regular Occupation in That
         Period.

         1.        Dykman Has Not Established He Was Visually Functionally Limited During the
                   Elimination Period.

         The narrow question before the Court is whether Dykman has proven by a preponderance

of the evidence that he was “disabled” throughout the elimination period between September 8,

2018, and March 7, 2019, and therefore qualified for benefits under the terms of the Plan. He has

not. The record shows that when Dykman stopped work in September 2019, he reported fatigue

but his asserted disabling condition was his impaired vision. ((AR 5033) (January 2019 letter to

LINA in support of claim recounting visual symptoms as disabling); (AR 4196) (disabling

symptoms “initially involved vision difficulties resulting in blurriness, occasional diplopia,

difficulty focusing, and difficulty reading a computer screen”); (AR 1302) (psychiatrist statement

that Dykman not disabled by depression but by visual difficulties and fatigue).) But Dr. Vosoghi

noted that despite his symptom reports, Dykman had “intact central visual acuity at near and

distance and [Dr. Dave] specifically note[d] the dry eyes condition does not affect distance or near

vision.” (AR 4354; referencing AR 5073.) Dr. Vosoghi opined that:

                   the claimant is not functionally limited visually; the claimant despite
                   presenting with a history of relapsing remitting multiple sclerosis,
                   has no current visual findings such as optic nerve involvement, and
                   has no established visual field loss, visual acuity loss to the extent
                   to impact functioning. The claimant has normal intra-ocular
                   pressures, no fundoscopy abnormality and only dry eye symptoms
                   which can be managed with the current treatment plan. I
                   acknowledge, MS can result in flare-ups involving vision with
                   symptoms of diplopia, blurred vision, loss of vision, however, the

PAGE 10 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                            LANE POWELL LLC
                                                                             1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                          ANCHORAGE, ALASKA 99501-5148
                                                                           907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM         Document 22       Filed 03/04/21      Page 11 of 15




                   claimant does not present with current flare-up and associated visual
                   deficits.
(AR 4354.) In other words, while Dykman asserted loss of visual acuity during the elimination

period, that loss is not supported by documented test results. On the contrary, in September 2018

he reported to his physical therapist that he had experienced “no vision changes except for just

normal glasses wear.” (AR 1822.) And while Dykman saw a specialty practitioner at OHSU’s

Casey Eye Institute in the summer of 2019 who diagnosed him with “dry eyes” and was “to

determine if there was a correlation between MS and Dykman’s severe dry eye condition,” he did

not submit those records in support of his appeal. (AR 3984; ECF No. 20 at 18.) What, if anything,

they reveal about Dykman’s condition during the elimination period is unavailable to the Court,

and their absence in the context of Dykman’s burden of proof supports the reasonable inference

that they did not support his arguments for disability.

         On administrative appeal Dykman argued his disabling visual impairment was supported

by the appearance of a new focal lesion, and that Dr. Johnkutty was ignoring this critical fact.

(AR 1766.) But Dr. Johnkutty was not incorrect—Dykman’s radiologist expressly stated he

observed “[r]edemonstration of a focal area of signal abnormality in the canalicular segment of the

left optic nerve, compatible with sequela of demyelinating disease” and made clear there were no

new lesions in comparison with Dykman’s 2017 MRI (AR 3994; AR 3995 (noting “stable” focal

lesion, requiring prior imaging of same).) This is further confirmed by Dykman’s neurologist,

Dr. Smoot, who noted in his August 8, 2019, notes that the June MRI was “stable” and made no

comment on a new lesion, as well as Dr. Smoot’s July 2018 finding that Dykman showed no

afferent pupillary defect, which could indicate optic nerve damage, and no indication of an MS

relapse. (AR 1863.) The medical evidence does not support the conclusion that Dykman became

visually impaired and stopped work because of changes in or development of an MS-related optic

nerve lesion between 2017 and 2019.

         Dr. Vosoghi’s opinion was that while Dykman was reporting visual symptoms he

contended were disabling, his dry-eye symptoms were manageable and his eye exams did not


PAGE 11 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                           LANE POWELL LLC
                                                                            1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                         ANCHORAGE, ALASKA 99501-5148
                                                                          907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM       Document 22       Filed 03/04/21     Page 12 of 15




reflect disabling visual impairment. The relevant inquiry is not whether Dykman suffered from

dry eyes (which is not disputed) but rather whether his dry eyes limited his vision such that he

could not perform his Regular Occupation. Dr. Vosoghi correctly concluded that Dykman’s

functional limitations during the elimination period are not established by the record, and he has

not met his burden to show inability to perform his “Regular Occupation” during the elimination

period due to visual impairments. On appeal, Dr. Johnkutty correctly agreed that the record did

not support visual restrictions that rendered Dykman unable to perform his Regular Occupation

during the elimination period. (AR 4008, 4170.) The Court should hold the same.

         2.        Dykman Has Not Established He Was Impaired by Fatigue During the Elimination
                   Period.

         Dykman asserts that his disability during the elimination period arose out of a combination

of his visual impairments and MS-related fatigue. But as with his visual symptoms, there is limited

support for the proposition that Dykman was functionally limited by fatigue to the point that he

could no longer work. And there is strong support for the conclusion that his fatigue was the result

of long-delayed treatment for sleep apnea present for years while Dykman worked full time.

         Dykman’s physicians now report his fatigue as impairing his function, but note that its

disabling severity developed over time.       ((AR 4196) (Dr. Smoot states in March 2020 that

“[d]isabling symptoms that initially involved vision difficulties resulting in blurriness, occasional

diplopia, difficulty focusing, and difficulty reading a computer screen now also include fatigue

and cognitive dysfunction. In addition, Mr. Dykman continues to experience intermittent

weakness, dizziness/vertigo, sensory disturbances of the lower extremities, extension tremors, and

dry eyes, all of which contribute to his disability.”)) Dr. Smoot’s assertions are consistent with

the evidence in the record, which does not support the conclusion that Dykman was limited from

working by fatigue during the elimination period.

         The medical records nearest to the elimination period paint a mixed picture of Dykman’s

fatigue. In May 2018, Dykman reported to Dr. Smoot that he had missed some work due to fatigue

and increases in allergies, and to manage stress was walking around his office intermittently and

PAGE 12 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                        LANE POWELL LLC
                                                                         1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                      ANCHORAGE, ALASKA 99501-5148
                                                                       907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM         Document 22      Filed 03/04/21     Page 13 of 15




playing the drums a few times a week. (AR 1705.) Dykman had scored just inside the “fatigued”

category on a Modified Fatigue Impact Scale (“MFIS”) and Dr. Smoot noted that “fatigue is still

an issue” and that “MS may be contributing, but he has [sleep apnea] which is not being treated.

Encouraged him to follow up with Dr. Ramseyer.” (AR 1709.) This was not a new issue—

Dykman saw Dr. Ramseyer in 2012 for sleep apnea.                (AR 1646.)      Dr. Smoot had been

recommending Dykman treat his sleep problems for several years by May of 2018—he had already

recommended Dykman work with Dr. Ramseyer in 2016 (AR 1695) and in 2017 noted Dykman

had not followed up and again recommended treatment. (AR 3253.)

         In September 2018, weeks after his asserted onset date, Dykman was seen by neurology

nurse practitioner Gaedeke. (AR 2183.) She noted his energy was “much worse” and recorded

that:

                   Here due to FMLA paperwork. Also, out of work all of July. Went
                   back to work and was required to go through a process of corrective
                   actions. He is very stressed out as a result and all bis symptoms
                   flared up again.

                   He is struggling emotionally and has an appointment with
                   [p]sychiatry and psychologist.

                   He is wanting to lose weight but feels the stress of work place
                   harassment is impacting his MS and ability to lose weight.
(AR 2183-84.) She also recorded that “[f]atigue continues to be an issue - MS may be contributing,

but he has [sleep apnea] which is definitely contributing due to no treatment.” (AR 2188.)

Dykman also engaged in physical therapy “for ambulation and improved endurance” during this

period, and his therapist noted he was “deconditioned” and the goal was to rebuild physical

strength.

         In December 2018 Dr. Smoot documented that Dykman “had not been able to work since

September secondary to difficulty reading the computer screen” and that he was “depressed –

frustrated with vision – not able to work” while noting he was following up with Dr. Ramseyer

and using a sleep appliance at night. (AR 1713-14.) Dr. Smoot noted in March 2019 that Dykman

had “no suggestion of a relapse” but had “intractable fatigue” and had been unable to complete a

PAGE 13 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                         LANE POWELL LLC
                                                                          1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                       ANCHORAGE, ALASKA 99501-5148
                                                                        907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM          Document 22     Filed 03/04/21    Page 14 of 15




sleep study due to anxiety.           (AR 3980.)   Neither the Court nor LINA has the benefit of

Dr. Ramseyer’s notes and evaluation of the causes and treatability of Dykman’s fatigue—he did

not submit those records to LINA and it is reasonable to infer their absence suggests they were not

supportive of Dykman’s claim.

         Dr. Johnkutty, a neurology specialist best qualified to comment on Dykman’s capacity and

who had the benefit of the fullest record on appeal, considered Dykman’s reported fatigue but

recognized, as the record shows, that it was “multifactorial” and explicable by a combination of

sleep apnea, Dykman’s current medication regimen, and work-related stress. (AR 4008.) These

conditions did not reflect physical limitations that prevented Dykman from working. Accordingly,

Dr. Johnkutty opined that the record “do[es] not support restrictions or limitations from a

neurological perspective.” (Id.) The Court should hold the same and enter judgment for LINA.

B.       If the Court Rules in Dykman’s Favor It Should Remand to LINA for Determination
         of Eligibility for Benefits Beyond March 7, 2021.
         If the Court holds Dykman was entitled to benefits under the Regular Occupation standard,

that standard applies only through March 7, 2021, and the Court should remand to LINA for

determination of eligibility beyond that date.

         Two material legal changes occur after LINA has paid 24 months of benefits. First, to

continue receiving benefits Dykman must show he is “unable to perform the material duties of any

occupation for which he or she is, or may reasonably become, qualified based on education,

training or experience” and “unable to earn 60% or more of his or her Indexed Earnings,” a more

stringent standard. (AR 84 (emphasis added).) Second, benefits are available on a “limited basis

during an Employee’s lifetime for a Disability caused by, or contributed to by, [depression]. Once

24 monthly Disability Benefits have been paid, no further benefits will be payable on the basis of

[depression].”          (AR 145.)   Accordingly, if the Court determines Dykman was eligible for

continuing benefits, it should limit that holding to the 24-month Regular Occupation benefit period

and remand to LINA for determination of eligibility beyond 24 months. Saffle v. Sierra Pac.

Power Co. Bargaining Unit Long Term Disability Income Plan, 85 F.3d 455, 460 (9th Cir. 1996).

PAGE 14 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                        LANE POWELL LLC
                                                                         1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                      ANCHORAGE, ALASKA 99501-5148
                                                                       907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
           Case 3:20-cv-01547-IM     Document 22     Filed 03/04/21     Page 15 of 15




                                     VI. CONCLUSION
         The disposition of this case does not turn on Dykman’s present condition. Rather, the

Court must examine the record to determine whether Dykman was unable to perform his “Regular

Occupation” and therefore was qualified for benefits when he stopped work on September 8, 2018,

and throughout the elimination period. The record does not support that Dykman was functionally

limited and unable to work throughout this period. The Court should therefore deny his motion

and enter judgment for LINA.


         DATED: March 4, 2021

                                          LANE POWELL LLC



                                          By:   s/ Hans N. Huggler
                                               D. Michael Reilly, admitted pro hac vice
                                               Hans N. Huggler, OSB No. 144993
                                               Telephone: 206.223.7000
                                               Telephone: 907.277.9511
                                          Attorneys for Defendant Life Insurance Company of
                                          North America




PAGE 15 –DEFENDANT’S OPPOSITION AND CROSS MOTION FOR                    LANE POWELL LLC
                                                                     1600 A STREET, SUITE 304
         JUDGMENT ON THE RECORD
                                                                  ANCHORAGE, ALASKA 99501-5148
                                                                   907.277.9511 FAX: 907.276.2631
120192.0225/8373529.1
